 

Case 1:20-cr-00233-JFK Document 29 Filed

EDOCUMENT
FELDCTRON! WALLY “f Ful EAD
ADOC He

4
speuserenaawes season ermasinusru bi
DATE Pu _@- ee

Ta
I:

. UNITED STATES DISTRICT COURT -
SOUTHERN DISTRICT OF NEW YORK

  

 

 

 

we ee XK ULasasaniarmene stn ine aatnccmennenroneeanant
ULS.A a
#20 CR 233 JFK)
-\-
Talreja —
x

 

The sentence in this case is adjourned from July 28, 2020 to September 14, 2020 °

at 11:30 a.m. in Courtroom 20-C. Sentencing submissions are due August 28, 2020.

SO ORDERED .

Dated: New York, New York

G17 pew, : Ka

* JOHN F. KEENAN .
United Statss District Judge
